Title: To George Washington from John Hancock, 4 December 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Decr 4th 1776.

The Congress apprehending that, in the present State of the Army, and Situation of our Affairs, an Exchange of Governor Franklin might be prejudicial, and attended with some bad Consequences, have been induced to come to the above Resolution, which I transmit by their Directions. I have the Honour to be, with the utmost Esteem & Respect, Sir your most obed. Sert

John Hancock Prest


Your favr of 3d Inst. just came to hand.

